Title: From George Washington to Joshua Lewis, 1 November 1757
From: Washington, George
To: Lewis, Joshua


To Captain Joshua Lewis[Fort Loudoun, 1 November 1757]
Sir, 
Captn Beale, of the maryland troops having complained to me, that Sergeant Williams, of your company, had mal-treated a soldier or two under his command (coming Express to this place.) I desire you will, if Captn Beale produces evidence of this outrage, have the matter enquired into, that justice may be administered to the injured, and offending parties. I am Sir, Your most obedt Hble Servant,

G:W.
Fort Loudoun—November 1st 1757.

